Affirmed and Memorandum Opinion filed February 3, 2011.
 
In The
 
Fourteenth Court of
Appeals
___________________
 
NO. 14-10-00570-CR
NO. 14-10-00571-CR

___________________
 
ARTHUR OLIVER
SANDOVAL, Appellant
 
V.
 
THE STATE OF TEXAS,
Appellee

 

 
On
Appeal from the 209th District Court
Harris County,
Texas

Trial Court Cause Nos. 1229418 & 1229419
 

 
 
MEMORANDUM OPINION
            Appellant entered a plea of “guilty” to two offenses
of aggravated sexual assault of a child.  On May 21, 2010, the trial court
sentenced appellant to confinement for ten years in the Institutional Division
of the Texas Department of Criminal Justice in each case, to run concurrently. 
Appellant filed a timely notice of appeal in each case.
            In
each case, appellant raises two issues.  Appellant claims the trial court erred
by imposing sentences grossly disproportionate to the offenses underlying the
convictions resulting in cruel and unusual punishment, in violation of the
Eighth Amendment of the United States Constitution and Article I, Section 13,
of the Texas Constitution.  See U.S. Const. amend. VIII;  Tex. Const.
art. I, § 13.
            Appellant’s
sentences fall on the low end of the applicable statutory range of five to 99
years or life.  See Tex. Pen. Code § 12.32(a).  The record does not
reflect that in either case appellant objected to his sentence in the trial
court at the time of sentencing or in any post-trial motion.  To preserve error
for appellate review that a sentence is disproportionate, constituting cruel and unusual
punishment, a party must present a timely request, objection or motion to the
trial court, state the specific grounds for the objection, and obtain a ruling.
 See Tex. R. App. P. 33.1(a); Hergert v. State, 197 S.W.3d 394,
399 (Tex.App.-Beaumont 2006, no pet.); and Holley v. State, 167 S.W.3d
546, (Tex.App.-Houston [1st Dist.] 2005, pet. ref’d).  Appellant has waived his
complaints. We therefore overrule appellant’s issues and in each case affirm
the trial court’s judgment.
 
                                                                                    PER
CURIAM
 
 
 
Panel consists of Justices
Brown, Boyce, and Jamison.
Do
not publish — Tex. R. App. P. 47.2(b).